Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9 and 11 are objected to because of the following informalities:  in claim 1, line 10, “jack” should apparently be – modular connector --; line 12, “switch” should be – the switching unit --.  In claim 9, line 2, -- the – should be inserted after “towards”.  In claim 11, line 8, “jack” should apparently be – modular connector --.  Appropriate correction is required.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively of U.S. Patent No. 10,938,166 in view of Foung 7892012.  Foung (front page) discloses plug unit 400 positioned between latch 106 and the modular (plug) connector, and to provide a plug unit between the latch and modular connector of 10,938,166 thus would have been obvious, to prevent removal of the modular connector from the receptacle. 
	The other references cited on Form 892 disclose similar plug units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GARY F PAUMEN/Primary Examiner, Art Unit 2833